Citation Nr: 1000477	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-38 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability. 


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from March 1985 to 
March 1989.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied entitlement to 
service connection for a back disability.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  The evidence of record demonstrates the Veteran's back 
disability is not a result of any established event, injury, 
or disease during active service.


CONCLUSION OF LAW

A chronic back disability was not incurred, nor is it 
presumed to have been incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection claim 
in August 2006.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
August 2006.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim, identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim, 
and provided other pertinent information regarding VCAA. 
 Subsequently, the claim was reviewed and a statement of the 
case (SOC) was issued in November 2007.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir 
2007).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim. 
An additional notice as to this matter was provided in August 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  
Statements from the Veteran and his representative, service 
treatment records, Social Security Administration records, 
and VA and private treatment records have been obtained and 
associated with his claims file.  The Veteran was also 
afforded a VA examination dated in October 2007 to determine 
the nature and etiology of his claimed back disability. 

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran claims he has a back disability due to a fall he 
had while making an airborne jump.  He stated that his 
parachute collapsed and that he fell at a very fast rate 
hitting the ground first on his lower back region.  The 
Veteran claimed that the pain slowly left, but he would do 
something to aggravate it again, and that as year went by 
wear and tear seemed to get worse and his symptoms would 
increase. 

Service treatment records include an enlistment examination 
report dated in February 1985 which is silent for any back or 
spine disabilities.  In August 1987, the Veteran was referred 
for a radiologic consultation following a "jump inj".  The 
X-ray report indicated that the lumbar spine was within 
normal limits and the pelvis was negative.  Periodic 
examination reports from his Army Natural Guard time dated in 
November 1989 and December 1993 reveal no complaints or 
findings of abnormalities of the spine. 
In private treatment records dated beginning in November 
1996, the Veteran gave a history that he originally injured 
his back in June 1996 when working as an employee of City of 
Durham.  He was shoveling asphalt and felt a sharp pain in 
his low back, and was treated for a lumbar strain.  The 
examiner noted that his history was remarkable for no known 
medical problems.  An x-ray report from September 1996 was 
normal, and the continued diagnosis was lumbar strain. 

A December 1996 private treatment record noted the Veteran 
underwent a magnetic resonance imaging (MRI) examination 
which found a large disc rupture at the L5-S1 level with some 
resulting left lateral recess stenosis, and no significant 
central stenosis.  

The Veteran continued to be treated for back pain through 
October 2002 with his private physician.  Records from the 
Social Security Administration also include treatment records 
for a back condition starting in 1997. 

During an October 2007 VA examination, the Veteran stated 
that he injured his back in August 1987 on a "bad jump" and 
had no subsequent back pain until after discharge in March 
1989.  He did have some low pack pain several times a year 
for one to two weeks, treated with self rest, and that he was 
discharged from the National Guard secondary to back 
problems.  The Veteran complained of pain at the L5-S1 to the 
left, constant since 1996, with a mild to moderate ache and 
radiation down lateral left leg to toe.  The diagnosis was 
degenerative disc disease of the lumbar spine (L5-S1).  The 
examiner opined that the current degenerative disc disease of 
the lumbar spine is not caused by or a result of a service 
injury in 1987 based upon the Veteran's own history of a back 
injury in June 1996 as noted by his private physician in 
November 1996.   

Analysis

In the present case, the Board finds that the objective 
medical evidence does not support the Veteran's claim for VA 
compensation for a chronic back disorder.  The Veteran's 
service medical records show an indication of possible spine 
injury on single occasion in August 1987; however, X-ray film 
studies were normal, and no further mention of the lumbar 
spine was made during the Veteran's remaining 18 months of 
service.  At the time of his first Army National Guard 
periodic examination in November 1989, no abnormalities of 
his spine or musculoskeletal system were noted, and the 
Veteran himself denied having any history of recurrent back 
pain.  The clinical evidence thus indicates that the 
treatment for the possible back injury in service was for an 
acute and transitory condition, which resolved without any 
chronic residual pathology.  

Based upon the evidence of record, the Board finds that a 
chronic back disability is not shown to have developed as a 
result of an established event, injury, or disease during 
active service.  Evidence of a diagnosis of a chronic back 
disability is first shown in 1996, more than seven years 
after separation from active service and cannot be presumed 
to have been incurred in service.  The Board also notes that 
the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is a factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).   
Significantly, the record also includes no competent medical 
opinion establishing a nexus or medical relationship between 
current back disability diagnosed post-service and events 
during the Veteran's active service, and neither the Veteran 
nor his representative have presented, identified, or alluded 
to the existence of, any such opinion.  In fact, all 
treatment records attribute the Veteran's back disability as 
a result of a post-service workplace injury and are silent 
for any previous complaints of back injury or disability.  
Consequently, the Board finds that entitlement to service 
connection for a back disability is not warranted.

The Board has carefully considered the statements regarding 
the Veteran's low back disability.  While the Board does not 
doubt the sincerity of his belief that his low back 
disability is the result of his active service, this claim 
turns on a medical matter.  Though the Veteran may be 
competent to testify as to the sensory perceptions of his 
current disorder, questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Lay 
persons are limited to attesting to factual matters of which 
they have first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  As a layperson 
without the appropriate medical training or expertise, the 
Veteran is not competent to render a probative opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the submitted 
assertions in this regard do not constitute persuasive 
evidence in support of the claim for service connection.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for a back disability is 
denied. 


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


